Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are canceled and are not rejoined. Claim 18 requires “a sensor assembly” which is not reflected in either claim 1 or 10. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seaton Curran on 25 February 2021.
The application has been amended as follows: 
	In the claims:

In claim 10, line 15, amend “such that an outer surface of the chamber cover is” to read –such that an outer surface of the sensor support assembly--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the claimed features the sensor support assembly including a sensor chamber that is configured to receive a sensing device therein; a chamber cover removably coupled to the sensor support assembly to enclose the sensor chamber, the chamber cover including a plurality of orifices defined along an outer surface of the chamber cover, each of the plurality of orifices configured to couple the sensor chamber in flow communication with an oral cavity; and a tooth cap coupled to the abutment device, the tooth cap including: a contoured outer surface forming a biting surface; an inner surface defining a cavity that 
Claim 10 is allowable because the claimed features a sensor chamber that is configured to receive a sensing device therein; and at least one orifice defined along an outer surface of the sensor support assembly and configured to couple the sensor chamber in flow communication with an oral cavity; and a tooth cap coupled to the abutment device, the tooth cap including: a contoured outer surface forming a biting surface; an inner surface defining a cavity that is configured to receive the abutment device such that the tooth cap extends about a perimeter of the abutment device, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
2/26/2021